Citation Nr: 0817423	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran's representative submitted a waiver of 
the RO's initial consideration of the evidence in May 2008.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
March 2004, and the immediate cause of death was listed as 
atherosclerotic coronary artery disease.

3.  At the time of the veteran's death, service connection 
had been established for mild arthritis of the left and right 
hands.

4.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.300, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

In this case, the Board notes that the RO did provide the 
appellant with notice in October 2004, prior to the initial 
decision on the claim in January 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
October 2004 letter stated, "To establish service connection 
for cause of death, it must be shown that the condition 
causing the veteran's death had its onset in service or was 
permanently aggravated by the military service."  The letter 
also indicated that evidence was needed showing that the 
veteran's service-connected disabilities caused or 
contributed to his death, and it was further noted the 
evidence must show that the veteran died while on active duty 
or died from a service-connected injury or disease.  
Additionally, the April 2004 statement of the case (SOC) 
notified the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.  The SOC also 
contained the laws and regulations pertinent to the 
appellant's claim for service connection for the cause of the 
veteran's death.  

The Board does acknowledge that the notice letter did not 
inform the appellant of the fact that the veteran had been 
service-connected for mild arthritis of the left and right 
hands at the time of his death.  All notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meets its burden, VA can demonstrate that any 
defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, or that a benefit 
could not have been awarded as a matter of law.  Id.  In this 
case, the appellant is not asserting that the veteran's 
service-connected mild arthritis of the left and right hands 
is related to the veteran's death.  Instead, the appellant 
has submitted correspondence alleging that the veteran's 
hypertension manifested within one year of his separation 
from service and that the disorder contributed to his death.  
Such correspondence clearly evidences her understanding of 
what evidence was required to substantiate a DIC claim based 
on a disorder not yet service-connected.  Thus, the appellant 
had actual knowledge of the information needed to 
substantiate her claim, and a reasonable person could be 
expected to understand from the notice what was needed.  In 
sum, a VA error, if any, in notifying or assisting the 
appellant did not affect the fairness of this adjudication.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Accordingly, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  It is also 
noted that remanding this case to the RO for further notice 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Simply stated, as the appellant 
is found to be clearly aware of what she needs to present in 
order to prevail in this claim, there is no reason to provide 
the appellant with additional notice regarding information 
she already knows.

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the October 2004 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
July 2002 letter notified the appellant that she must provide 
enough information about the veteran's records so that they 
could be requested from the agency or person that has them.  
It was also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the October 2004 
letter stated that it was the appellant's responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Finally, the October 2004 letter specifically notified the 
claimant that she should provide any evidence or information 
in her possession that pertains to the claim.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish disability 
rating or an effective date.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of veteran's death. Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had atherosclerotic coronary artery disease in 
service or any other event, disease, or injury in service to 
which his death could have been related.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which his death could be related, the Board finds 
that obtaining a VA medical opinion is unnecessary.  
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in March 2004.  The immediate cause of death was 
listed as atherosclerotic coronary artery disease.  There 
were no other significant conditions or underlying causes 
listed.  

At the time of the veteran's death, service connection had 
been established for mild arthritis of the left and right 
hands.  The medical evidence of record does not show, nor 
does the appellant contend, that the veteran's service-
connected arthritis was a principal or contributory cause of 
his death.  In fact, the veteran's death certificate does not 
make any reference to such a disability.  Therefore, the 
Board concludes that the veteran's service-connected mild 
arthritis of the left and right hands was not a principal or 
contributory cause of death.

In addition, the Board finds that the veteran did not have 
atherosclerotic coronary artery disease that was causally or 
etiologically related to his military service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of such a disorder, and he was not 
diagnosed with a cardiovascular disorder until many years 
following his separation from service.  The Board does 
observe that VA medical records dated in March 1970 indicate 
that the veteran was seen for an evaluation for cardiomegaly 
shortly after his period of service.  However, a physical 
examination was entirely within normal limits.  An 
electrocardiogram, a chest x-ray, a laboratory evaluation, 
and a fluoroscopic evaluation were also found to be normal.  
The veteran was thereafter discharged to resume his pre-
hospital activity immediately, and under the diagnosis 
section, the treating physician stated that no disease was 
demonstrated.  The Board also acknowledges VA medical records 
dated in March 2006 indicating that the appellant was 
requesting records of the veteran's cardiovascular disease.  
In particular, it was noted that the veteran was diagnosed 
with hypertension in 1970.  However, the physician indicated 
that the veteran was first seen at the facility in 1997, and 
there are no other VA medical records documenting such a 
diagnosis in 1970.  As such, the notation appears to be based 
on the appellant's own unsubstantiated history.  Mere 
recitation of the claimant's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Therefore, the Board finds that 
atherosclerotic coronary artery disease did not manifest in 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
atherosclerotic coronary artery disease, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings for many decades 
between the period of active duty and the first complaints or 
symptoms of atherosclerotic coronary artery disease is itself 
evidence which tends to show that the disorder did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that 
atherosclerotic coronary artery disease manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link the veteran's cause of death 
to his military service.  In fact, as noted above, there was 
no event, disease, or injury in service to which the 
veteran's death could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d at 1355-57.  Thus, the Board finds that the veteran's 
atherosclerotic coronary artery disease did not manifest in 
service and was not causally or etiologically related to 
military service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


